Citation Nr: 1816598	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic sinus infections. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to June 1966.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The evidence of record fails to demonstrate that chronic sinus infections are etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for chronic sinus infections have not been met. 
38 U.S.C. § 1101, 1111 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Initially, the chronic sinus infections at issue are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 
38 C.F.R. § 3.303(b) do not apply for these particular disorders. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). Instead, 38 C.F.R. § 3.303(a) and (d) apply. 

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). The Federal Circuit Court held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a). Walker, 708 F.3d at 1338-39.

The Veteran asserts that he has frequent chronic sinus infections, which he believes are the result of undergoing antral irrigations for maxillary sinusitis during basic training. For the reasons that follow, the Board finds that service connection is not warranted.

Service treatment records from April 1966 indicate that the Veteran was diagnosed with maxillary sinusitis after undergoing sinus imaging scans. The Veteran was admitted to an ear, nose, and throat (ENT) clinic and began undergoing several bilateral antral irrigations and other sinus treatments, which were discontinued in May 1966. The Veteran's June 1966 separation examination report indicates that he reported that he had sinusitis. The report also indicated that the Veteran had been treated for sinus trouble at Wilford Hall, DSAF, but was "now completely clear."

The Veteran received treatment from VA and private health care providers for various sinus problems from 2008 to 2012, which included multiple diagnoses of sinusitis and acute upper respiratory illnesses during that period. 

The Veteran was afforded a VA examination in May 2010. He reported that he gets a sinus infection two to three times per month. On physical examination, the Veteran had mild tenderness in the right maxillary area but no purulent drainage or crusting of the sinuses. The VA examiner diagnosed the Veteran with chronic sinus condition and allergic rhinitis. The VA examiner opined that it was less likely than not that the Veteran's current sinus condition was due to his military service. The examiner based this opinion on the lack of continuity of the Veteran's sinus infections post-discharge. The examiner noted that the Veteran had only been treated for sinus infections three times in 2008 and 2009. As the examiner provided a full rationale for the opinion, the Board finds the opinion to be probative. 

The Veteran has contended that he has chronic sinus infections that are related to service. Although a lay person may be competent to report the etiology of a disability, sinus infections are not the type of disorder which is susceptible to lay opinion concerning etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Even if the Veteran were competent to provide an opinion as to the etiology of sinus infections, the Board finds that the probative value of any such opinion is outweighed by that of the May 2010 VA examiner, who has education, training and experience in evaluating the etiology of sinus infections. 

Although the Veteran asserted that he has had sinus infections since service, the Board finds that this assertion is not credible. As noted above, the Veteran reported having two to three sinus infections a month at the May 2010 VA examination. However, in July 2010, he reported that he had four to five sinus infections annually and that "this has been going on since the 1970s." The Veteran's active service ended in July 1966. The Veteran is competent to report symptoms capable of lay observation. However, as the Veteran's assertion that he has had symptoms since service is contradicted by other evidence of record, the Board finds that the assertion is not credible. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for chronic sinus infections. The Veteran has been diagnosed with sinus infections, therefore he has a current disability. However, the evidence is against a finding of a nexus between the Veteran's chronic sinus infections and service. The Veteran's service treatment records indicate that he had maxillary sinusitis in-service; however, as discussed above, the Board finds that the Veteran's assertion that he has had symptoms of sinus infections since service is not credible. The competent and probative May 2010 VA opinion indicates the Veteran's chronic sinus infections are not related to service. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic sinus infections is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


